ORDER
Robert E. Noel has been indefinitely suspended effective June 10, 2003.
Robert E. Noel has been indefinitely suspended, effective June 10, 2003, from the further practice of law in this State.
The Court having considered the petition for disciplinary action filed by the Attorney Grievance Commission and the response to an order to show cause why the petition should not be granted filed by the respondent, Robert E. Noel, it is this 10th day of June, 2003
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED and the respondent, Robert E. Noel, is indefinitely suspended from the practice of law in the State of Maryland, with the right to apply for reinstatement when he is reinstated to the practice of law by the State of California, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Robert E. Noel from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Client Protection Fund and the Clerks of all judicial tribunals in the State.